United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, JFK AIRPORT MAIL
FACILITY, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1254
Issued: January 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2010 appellant, through his attorney, filed a timely appeal from an
October 13, 2009 nonmerit decision of the Office of Workers’ Compensation Programs denying
his request for reconsideration as untimely and insufficient to show clear evidence of error. As
more than one year has elapsed between the last merit decision dated July 11, 2001 and the filing
of this appeal, the Board lacks jurisdiction to review the merits of this case.1 Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the October 13, 2009 nonmerit
decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of final adverse Office decisions issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On February 21, 1999 appellant, then a 49-year-old clerk, filed a claim alleging that on
that date he sustained a left foot and ankle fracture in the performance of duty. He stopped work
on February 22, 1999. The Office accepted the claim for a left ankle sprain and placed appellant
on the periodic rolls beginning April 8, 1999. Appellant returned to limited-duty employment on
April 18, 2000 for four hours per day.
By decision dated October 25, 2000, the Office found that appellant failed to establish a
recurrence of disability on May 13, 2000 causally related to his February 21, 1999 work injury.
Following a review of the written record, on July 1, 2001 an Office hearing representative
affirmed the October 25, 2000 decision. The hearing representative determined that the medical
evidence did not show that appellant was totally disabled from his part-time work beginning
May 2000.
On August 3, 2009 appellant, through his attorney, requested reconsideration of the
July 11, 2001 hearing representative’s decision.2 Counsel argued that the medical evidence
established that he sustained a recurrence of disability due to his February 21, 1999 employment
injury. He also maintained that there was a change in the nature and extent of appellant’s
employment-related condition.
By decision dated October 13, 2009, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and insufficient to show clear evidence of
error. It noted that on reconsideration he generally argued that he had met his burden of proof to
show a recurrence of disability but did not cite any particular medical evidence supporting his
allegation or raise any specific argument identifying an aspect of its decision that was erroneous.
On appeal appellant’s attorney argues that his request for reconsideration establishes that
appellant sustained an employment-related recurrence of disability beginning May 2000.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a) of the Federal Employees’ Compensation Act.3
One such limitation, 20 C.F.R. § 10.607 provides that an application for reconsideration must be
sent within one year of the date of the Office decision for which review is sought. The Office
will consider an untimely application only if the application demonstrates clear evidence on the
part of the Office in its most recent merit decision. The application must establish, on its face,
that such decision was erroneous.4
2

Appellant’s attorney also requested reconsideration of an October 4, 1996 Office decision issued in another file
number. The Office’s October 13, 2009 decision only addressed his request for reconsideration of the July 11, 2001
decision issued under the current file number. It noted that it would issue a separate decision on the request for
reconsideration of the October 4, 1996 decision.
3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.607.

2

The term “clear evidence of error” is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that the Office made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized medical report which, if submitted prior to the Office’s denial, would have created a
conflict in medical opinion requiring further development, is not clear evidence of error and
would not require a review of the case on the Director’s own motion.5 To establish clear
evidence of error, a claimant must submit evidence relevant to the issue which was decided by
the Office. The evidence must be positive, precise and explicit and must manifest on its face that
the Office committed an error.6
ANALYSIS
The Office properly determined that appellant failed to file a timely application for
review. Its procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision.7 A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.8 As appellant’s
August 3, 2009 request for reconsideration was submitted more than one year after July 11,
2001, the date of the last merit decision of record, it was untimely. Consequently, he must
demonstrate clear evidence of error by the Office in denying his claim for compensation.9
In his request for reconsideration, appellant, through his attorney, argued that the medical
evidence was sufficient to show that he sustained a recurrence of disability. Counsel further
contended that the medical evidence established a change in the nature and extent of his workrelated condition. Appellant, however, did not identify any specific error by the Office in
evaluating the medical evidence or refer to any specific medical report as supporting that he
sustained a recurrence of disability. The Office previously weighed the medical evidence and
determined that it did not establish an employment-related recurrence of disability. Appellant
must show by positive, precise and explicit evidence that the Office committed an error in
finding that he did not establish a recurrence of disability.10 It is not enough to merely allege that
the evidence could be construed to produce a different conclusion. The evidence must manifest
on its face that the Office committed an error in finding that appellant failed to establish a
recurrence of disability.11 Appellant did not raise any substantial question concerning the

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (April 1991).

6

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
7

20 C.F.R. § 10.607(a).

8

See Robert F. Stone, supra note 6.

9

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

10

G.H., 58 ECAB 183 (2006).

11

W.G., 60 ECAB ___ (Docket No. 08-2340, issued June 22, 2009); Robert G. Burns, 57 ECAB 657 (2006).

3

correctness of the Office’s prior merit decision and thus failed to establish clear evidence of
error.12
On appeal appellant’s attorney argues that his request for reconsideration is sufficient to
show a recurrence of disability beginning May 2000. As discussed, however, nothing in his
August 3, 2009 request for reconsideration establishes, on its face, that the Office’s July 11, 2001
decision was clearly erroneous. Consequently, counsel has not shown clear evidence of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was untimely and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the October 13, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

R.C., 59 ECAB 546 (2008).

4

